DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 4/13/2022 is acknowledged.

Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 8: the array of actuators “can” include an array of motors for controllably and individually turning the array of shanks renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear what is included or excluded by the claimed subject matter.  Since the actuators “can” include motors to turn, it is unclear whether that is actually required by the claimed subject matter merely a statement of “for example”/ “such as” which as generally been held as indefinite for the purposes of claim construction under 35 U.S.C. 112(b).
For the purposes of compact prosecution, regarding claim 2, Examiner has interpreted that most any actuator can ”turn” the array shanks and meet the claimed subject matter.
For the purposes of compact prosecution, regarding claim 8, Examiner has interpreted that most any array of platen sections can be removed by vertically lifting the chassis.

Regarding claim 7, “the lower end” of the shank lacks proper antecedent basis in the claim from which it depends, claim 1, and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that most any shank has a lower end which moves when the upper end moves.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizoguchi (US 2020/0032006).

	Regarding claim 1, Mizoguchi discloses: a three-dimensional printing system (see device of title, abs, throughout) comprising: 
a printer housing (see Fig. 2, there is a build chamber) enclosing a build chamber (see annotated drawing below);
an array (interpreted broadly and reasonably as a plurality - requires at least two) of actuators (see motor of [0093], stage support section of [0097]) mounted above a lower portion (see base 290 of [0077]) of the build chamber, the actuators individually having an upward extending shaft (see Fig. 2 – there are two upward extending shafts – one for each of platforms 220 and 220);
	a build platform assembly (see shaping stage of [0012]) including:
		a chassis (see 210);
		an array of platen sections (see annotated drawing) corresponding to an array of actuators (see motors of 221b and 250) and mounted in the chassis for guided vertical movement, the array of platen sections defined an array of top surfaces of a build platen having a selectively configurable geometry (any geometry of the build platen(s) can be considered broadly and reasonably as a selectively configurable geometry – whichever height the platforms/platens take are considered selectively configurable / independent controllable);
	an array of shanks (see plural shafts of Fig. 2) individually having an upper end coupled to one of the array of platen sections and a lower end which is positioned to receive the upward extending shaft when the lower end of the shank is lowered into the build chamber (see Fig. 2);
	a powder dispenser (see powder supply section of [0081]) configured to dispense layers of powder at a build plane above the array of platen sections (interpreted broadly as capable of dispensing powder on the two platens shown in Fig. 2); and
	an energy beam source (see selective laser beam irradiation of [0009]).

    PNG
    media_image1.png
    602
    770
    media_image1.png
    Greyscale


Regarding claim 2, Mizoguchi discloses: wherein the array of motors moves a piston upwards / downwards (see [0093] – that it turns is not required by the claimed subject matter, but is merely a statement of an example of how to accomplish the movement of the array of shanks).

	Regarding claim 3, Mizoguchi discloses: wherein the platen sections (see two platen sections of Fig. 2) individually include a top wall, a plurality (at least 2) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall), and define a recess with a lower opening (see Fig. 2).
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recesses)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vertical walls)][AltContent: textbox (Top walls)]
    PNG
    media_image1.png
    602
    770
    media_image1.png
    Greyscale

	Regarding claim 7, the Mizoguchi reference discloses: wherein a single platform section (taken broadly as one of the two platens) is individually removable by (what follows is a manner of operating / intended use) lifting the single platform section from the chassis, lifting the single platform section lifts the lower end of the shank off of the upward extending of the shaft.

	Regarding claim 8, Mizoguchi discloses: wherein the chassis and the array of platen sections is movable / removable from the array of upward extending shafts by vertically lifting the chassis and disconnecting a corresponding array of shanks from the upward extending shafts (interpreted as a manner of operating / intended use – the claim reads can be removed not is removed under normal operation of the apparatus).

	Regarding claim 10, Mizoguchi discloses: further comprising a platform housing (see Fig. 2 – the platform housing is interpreted as the section separating the two platens between them) that laterally surrounds the array of platen sections and has a lower portion that is coupled to the chassis.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Platform housing)]	 
    PNG
    media_image1.png
    602
    770
    media_image1.png
    Greyscale


Claims 1-3, 7-8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dietrich (US 8206637).

Regarding claim 1, Dietrich discloses: a 3D printing system (see system of title), comprising:
A printer housing comprising a build chamber (see build chamber of Fig. 4);
An array of actuators (see Fig. 4 – item 432) mounted above a lower portion of the build chamber (see Fig. 4 – they are above the lowest part of the build chamber), the actuators individually having an upward extending shaft (see Fig. 5);
A build platform assembly comprising:
	A chassis (see movable stage 426 and 430);
	An array of platen sections (see col. 11, ll. 33) corresponding to the array of actuators and mounted in the chassis for guided vertical movement (see Fig. 5), the array of platen sections defines an array of top surfaces of a build platen having a selectively configurable geometry (most any configuration of the platens can be considered a selectively configurable geometry); and
	An array of shanks (see rods 708) individually having an upper end coupled to one of the array of platen sections and a lower end (see actuator 710) which is positioned to receive the upward extending shaft when the lower end of a shank is lowered into the build chamber;
A powder dispenser (see powder delivery system 408 of Fig. 4) configured to dispense layers (interpreted as printing a layer at a time, then a subsequent layer after sintering) of powder at a build plane above the array of platen sections; and
An energy beam source (see laser delivery system 410) for selectively fusing layers of the powder at the build plane (interpreted as capable of the recited functions – see abs).

Regarding claim 2, Dietrich discloses: wherein the array of motors moves a piston upwards / downwards (see actuator system 420 – that it turns is not required by the claimed subject matter, but is merely a statement of an example of how to accomplish the movement of the array of shanks).

	Regarding claim 3, Dietrich discloses: wherein the platen sections (see multiple platen sections of Fig. 4) individually include a top wall, a plurality (at least 2 – see build chamber 504) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall), and define a recess with a lower opening (see Fig. 4 – there is a lower opening).

	Regarding claim 7, the Dietrich reference discloses: wherein a single platform section (taken broadly as one of the two platens) is individually removable (see movable stages 536 of col. 8, ll. 16) by (what follows is a manner of operating / intended use) lifting the single platform section from the chassis, lifting the single platform section lifts the lower end of the shank off of the upward extending of the shaft.

	Regarding claim 8, Dietrich discloses: wherein the chassis (see build chamber 404 of col. 7) and the array of platen sections is movable / removable from the array of upward extending shafts by vertically lifting the chassis and disconnecting a corresponding array of shanks from the upward extending shafts (interpreted as a manner of operating / intended use – the claim reads can be removed not is removed under normal operation of the apparatus).

	Regarding claim 10, Dietrich discloses: further comprising a platform housing (see Fig. 4 – build chamber enclosure 412 – the platform housing is interpreted as the section separating the two platens between them) that laterally surrounds the array of platen sections and has a lower portion that is coupled to the chassis.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Platform housing)]	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 2020/0032006) and further in view of Brezoczky (US 2018/0111319).

Regarding claim 4, Mizoguchi does not disclose: wherein the printer includes a linear bearing mounted inside the platform section; and a vertically oriented rail mounted to the chassis and received within the linear bearing to vertically guide the platform section.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs) and Applicant’s claims, Brezoczky discloses: linear bearings (see linear motor of [0037] & [0043]) mounted inside the platform section (see Fig. 1); and a vertically oriented rail (see shaft of [0017]) mounted to the chassis (see Fig. 1) and received within the linear bearing (see linear encoder of [0043]) to vertically guide (manner of operation / intended use – apparatus of Brezoczky interpreted as capable of).
To add the linear bearing coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]), which was desirable in Mizoguchi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs, which was desirable in Mizoguchi.

Regarding claim 6, 9: the Mizoguchi reference does not disclose: wherein the shank includes a lead screw and further comprising:
A nut mounted within the recess, the lead screw received within the nut and rotation of the shank induces vertical motion / movement of the platform section.
In the same field of endeavor of additive manufacturing as Mizoguchi and Applicant’s claims (see title, abs), Brezoczky discloses: wherein the shank includes a lead screw (see guiding rod of [0231]) and further comprising:
A nut (Id.) mounted within the recess, the lead screw received within the nut and rotation of the shank (see turning of the lead screw(s) of [0231]) (what follows is a manner of operating / intended use) induces vertical movement of the platform section.
To add the turning lead screws coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]), which was desirable in Mizoguchi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs, which was desirable in Mizoguchi.

Claims 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 8206637) and further in view of Brezoczky (US 2018/0111319).

Regarding claims 4-5, Dietrich does not disclose: wherein the printer includes a linear bearing mounted inside the platform section; and a vertically oriented rail mounted to the chassis and received within the linear bearing to vertically guide the platform section.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs) and Applicant’s claims, Brezoczky discloses: linear bearings (see linear motor of [0037] & [0043]) mounted inside the platform section (see Fig. 1); and a vertically oriented rail (see shaft of [0017]) mounted to the chassis (see Fig. 1) and received within the linear bearing (see linear encoder of [0043]) to vertically guide (manner of operation / intended use – apparatus of Brezoczky interpreted as capable of).
To add the linear bearing coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi in each instance of the vertical actuator had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]), which was desirable in Mizoguchi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearings / actuators combination of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs, which was desirable in Mizoguchi.

Regarding claim 6, 9: the Mizoguchi reference does not disclose: wherein the shank includes a lead screw and further comprising:
A nut mounted within the recess, the lead screw received within the nut and rotation of the shank induces vertical motion / movement of the platform section.
In the same field of endeavor of additive manufacturing as Mizoguchi and Applicant’s claims (see title, abs), Brezoczky discloses: wherein the shank includes a lead screw (see guiding rod of [0231]) and further comprising:
A nut (Id.) mounted within the recess, the lead screw received within the nut and rotation of the shank (see turning of the lead screw(s) of [0231]) (what follows is a manner of operating / intended use) induces vertical movement of the platform section.
To add the turning lead screws coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]), which was desirable in Mizoguchi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs, which was desirable in Mizoguchi.

Conclusion

Citation of relevant / related / pertinent prior art: Regarding claim 1, prior art reference Hua (CN 105922568) has multiple platens / stages / platforms in an additive manufacturing apparatus (see Figs. 1-3), however, the individual platens / platforms do not have “an array of shanks individually having an upper end coupled to one of the array of platen sections and a lower end which is positioned to receive the upward extending shaft when the lower end of a shank is lowered into the build chamber” as recited in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743